 


109 HRES 323 EH: Supporting efforts to increase childhood cancer awareness, treatment, and research.
U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 323 
In the House of Representatives, U. S., 
 
June 22, 2006 
 
RESOLUTION 
Supporting efforts to increase childhood cancer awareness, treatment, and research. 
 
 
 Whereas an estimated 12,400 children will be diagnosed with cancer in the year 2005;  
 Whereas cancer is the leading cause of death by disease in children under age 15;  
 Whereas an estimated 2,300 children will die from cancer in the year 2005;  
 Whereas the incidence of cancer among children in the United States is rising by about one percent each year;  
 Whereas 1 in every 330 Americans develops cancer before age 20;  
 Whereas approximately 8 percent of deaths of those between 1 and 19 years old are caused by cancer;  
 Whereas while some progress has been made, a number of promising opportunities for childhood cancer research still remain untapped;  
 Whereas limited resources for childhood cancer research can hinder the recruitment of investigators and physicians to pediatric oncology;  
Whereas peer-reviewed clinical trials are the standard of care for pediatrics and have improved cancer survival rates among children; 
Whereas the number of survivors of childhood cancers continues to grow, with about 1 in 640 adults between ages 20 to 39 who have a history of cancer; 
Whereas up to two-thirds of childhood cancer survivors are likely to experience at least one late effect from treatment, many of which may be life-threatening; 
Whereas some late effects of cancer treatment are identified early in follow-up and are easily resolved, while others may become chronic problems in adulthood and may have serious consequences; and 
 Whereas 89 percent of children with cancer experience substantial suffering in the last month of life: Now, therefore, be it   
 
That it is the sense of the House of Representatives that the Congress should support— 
(1)public and private sector efforts to promote awareness about the incidence of cancer among children, the signs and symptoms of cancer in children, treatment options, and long-term follow-up; 
(2)pediatric cancer research to improve prevention, diagnosis, treatment, rehabilitation, post-treatment monitoring, and long-term survival; 
(3)policies that encourage medical trainees and investigators to enter the field of pediatric oncology; 
(4)policies that encourage the development of drugs and biologics designed to treat pediatric cancers; 
(5)policies that encourage participation in clinical trials; 
(6)efforts to encourage the incorporation of pain management for pediatric cancer patients into medical education curricula; and 
(7)policies that enhance education, services, and other resources related to late effects from treatment. 
 
Karen L. HaasClerk. 
